Title: To Thomas Jefferson from John Wayles Eppes, 4 August 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir
Eppington Aug. 4th. 1800.

We left Mont-Blanco on the 23d. of last month and expected by this time to have been safely landed at Monticello—We have been detained here however in consequence of the situation of my Father who has been so much injured in one of his legs by a kick from a horse as to be unable to move from home at a time when a heavy and serious business hangs over him—I went to Richmond for him a few days after coming up and am very apprehensive he will be obliged to raise in some way or other immediately the greater part of £2600 as security for Mr. Hylton—I do not know that my presence here will be useful to my Father after this week. While however my exertions can be atall useful or save him a single pang under his present difficulties nothing earthly would induce me to leave him—
Maria continues in good health and joins me in affectionate greetings to yourself and all at Monticello—We have remained below longer than we wished or intended and our feelings now plead powerfully for the immediate commencement of our journey—I hope we shall see you on the 15th—
adieu yours sincerely

Jno: W: Eppes

